COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 ROBERT G. HOULE,                              §              No. 08-17-00189-CV

                      Appellant,               §                 Appeal from the

 v.                                            §               210th District Court

 CASCO INVESTMENTS, INC. AND                   §            of El Paso County, Texas
 JOSE LUIS CASILLAS: JLC
 VENTURES,                                     §                (TC# 2011-2614)

                      Appellees.               §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 17, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Robert E. Hedicke., the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before March 17, 2018.

       IT IS SO ORDERED this 16th day of February, 2018.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.